Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-14, and 16-21 are pending in this Office Action.

Claims 1-4, 7-9, and 11-14 are rejected.

Claims 15 and 17-21 are allowed.

Response to Arguments
2.	Applicant’s arguments see arguments and remarks, filed 01/25/2021, with respect to the rejection(s)
of claim(s) 1-20 under 35 USC 102 (a) (1) and 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 for claims 1-4, 7-9, and 11-14 as being unpatentable over US 2009/0138805 issued to Hildreth (applicant IDS) in view of US 2016/0088438 issued to O’Keeffe further in view of US 7,185,355 issued to Ellis et al. (Ellis) and further in view of US 2010/0220972 issued to Bryan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0138805 issued to Hildreth (Applicant IDS) in view of US 2016/0088438 issued to O’Keeffe.
	As per claim 1, Hildreth teaches a device comprising: a processing system including a processor (Hildreth: Fig. 2); and a memory (Hildreth: Fig. 19) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: determining, by the processing system, a respective relative priority for each respective user profile of the plurality of user profiles (Hildreth: ¶ 0034 – in automatically applying personalized media settings, the settings associated with the user that performed the engagement gesture may be given priority to settings of other present users or may be applied without regard for settings of other present users); provisioning, by the processing system, a first user profile having a highest respective relative priority on the device (Hildreth: ¶ 0147 – the media preferences of the identified user operating the remote control may take priority over the media preferences of other identified users); and providing media content for presentation on a display according to the first user profile (Hildreth: Fig. 16 – access personalized media settings associated with the detected user and automatically trigger personalized operation related to the detected user).
	Hildreth however does not explicitly teach obtaining, by the processing system, a plurality of user profiles for a media processor. wherein the obtaining the plurality of user profiles comprises obtaining a respective user profile associated with each respective mobile device of a plurality of mobile devices in proximity to the device responsive to detecting each respective mobile device of the plurality of mobile devices in proximity to the device, and wherein the obtaining the plurality of user profiles is based on providing. to a management server over a communication network, a user identifier for each respective mobile device of the plurality of mobile devices detected in proximity to the device;
	O’Keeffe however explicitly teaches obtaining, by the processing system, a plurality of user profiles for a media processor (O’Keeffe - ¶ 0021 – a central controller can contain or access one or more historical user profiles), wherein the obtaining the plurality of user profiles comprises obtaining a respective user profile associated with each respective mobile device of a plurality of mobile devices in proximity to the device responsive to detecting each respective mobile device of the plurality of mobile devices in proximity to the device (O’Keeffe: ¶ 0014 – the central controller can also receive second signals from a plurality of mobile wireless devices (e.g. smartphones, smartwatches or tablet PCs), wherein the second signals contain data indicative of the location of the mobile devices and data indicative of the degree of proximity each device has to a person (e.g. orientation data indicating that a device is handheld or horizontal indicating placement on a flat surface). The central controller can aggregate and estimate mobile device proximities and locations and can generate weights for at least some of the mobile device location data based on the proximity estimates, thereby generating proximity-weighted mobile device location estimates), and wherein the obtaining the plurality of user profiles is based on providing. to a management server over a communication network, a user identifier for each respective mobile device of the plurality of mobile devices detected in proximity to the device (O’Keeffe: ¶ 0022 – a central controller can estimate the identity of a person responsible for occupancy data transmitted from one or more fixed wireless sensors);
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Hildreth in view of O’Keeffe to obtain a plurality of user profiles for a media processor, wherein obtaining the plurality of user profiles comprises obtaining a respective user profile associated with each respective mobile device of a plurality of mobile devices in proximity to the device responsive to detecting each respective mobile device of the plurality of mobile devices in proximity to the device, and wherein the obtaining the plurality of user profiles is based on providing. to a management server over a communication network, a user identifier for each respective mobile device of the plurality of mobile devices detected in proximity to the device. One would be motivated to do so as a central controller can contain or access one or more historical user profiles and estimate the identity of a person responsible for occupancy data transmitted from one or more fixed wireless sensors. The central controller can also receive second signals from a plurality of mobile wireless devices (e.g. smartphones, smartwatches or tablet PCs), wherein the second signals contain data indicative of the location of the mobile devices and data indicative of the degree of proximity each device has to a person (e.g. orientation data indicating that a device is handheld or horizontal indicating placement on a flat surface). The central controller can aggregate and estimate mobile device proximities and locations and can generate weights for at least some of the mobile device location data based on the proximity estimates, thereby generating proximity-weighted mobile device location estimates (O’Keeffe: ¶ 0014, ¶ 0021, ¶ 0022).

(Hildreth: ¶ 0055 – the device may be implemented as a set top box).

	As per claim 8, Hildreth teaches a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Hildreth: ¶ 0017 – a computer readable storage medium has encoded thereon a computer program. The computer program includes instructions for determining an identity of a user detected within an image of an area proximate to an electronic media device. The computer program also includes instructions for accessing personalized media settings), comprising: detecting a plurality of mobile devices in proximity to the processing system (Hildreth: (¶ 0035 - ¶ 0036) – teaches plurality of devices proximate to an area while ¶ 0055, Fig. 1, Fig. 2 – teaches the device (200) that may be a set top box or other device that may be connected wired or wireless pathway to proximity devices that may be controlled by dad, mom or other members as depicted in fig. 1); identifying a plurality of user identifiers, each user identifier of the plurality of user identifiers being associated with a mobile device of the plurality of mobile devices (Hildreth: ¶ 0031 – the electronic media device may automatically identify users experiencing content using the electronic media device and automatically control the electronic media device based on media preferences associated with the identified users); for a media processor, identifying a first user profile of the plurality of user profiles based on the plurality of user profiles, wherein the identifying comprises identifying a user profile having a highest priority relative to other priorities of the other user profiles (Hildreth: ¶ 0147 – the media preferences of the identified user operating the remote control may take priority over the media preferences of other identified users); provisioning the first user profile on the media processor; and providing media content for presentation by the media processor on a display according to the first user profile (Hildreth: Fig. 16 – access personalized media settings associated with the detected user and automatically trigger personalized operation related to the detected user).
	Hildreth however does not explicitly teach obtaining a plurality of user profiles, each user profile of the plurality of user profiles being associated with a user identifier of the plurality of user identifiers, each user profile having a priority relative to other priorities of other user profiles of the plurality of user profiles, wherein the identifying the plurality of user identifiers is responsive to the detecting the plurality of mobile devices, and wherein the obtaining the plurality of user profiles is responsive to providing the plurality of user identifiers to a management server over a communication network;
O’Keeffe however explicitly teaches obtaining a plurality of user profiles, each user profile of the plurality of user profiles being associated with a user identifier of the plurality of user identifiers (O’Keeffe - ¶ 0021 – a central controller can contain or access one or more historical user profiles; ¶ 0022 – teaches a central controller can estimate the identity of a person responsible for occupancy data transmitted from one or more fixed wireless sensors), each user profile having a priority relative to other priorities of other user profiles of the plurality of user profiles (O’Keeffe: ¶ 0019 – weighting the relative importance of mobile device location data based on an indication of proximity of the device to a person), wherein the identifying the plurality of user identifiers is responsive to the detecting the plurality of mobile devices, and wherein the obtaining the plurality of user profiles is responsive to providing the plurality of user identifiers to a management server over a communication network (O’Keeffe: ¶ 0014 – the central controller can also receive second signals from a plurality of mobile wireless devices (e.g. smartphones, smartwatches or tablet PCs), wherein the second signals contain data indicative of the location of the mobile devices and data indicative of the degree of proximity each device has to a person (e.g. orientation data indicating that a device is handheld or horizontal indicating placement on a flat surface). The central controller can aggregate and estimate mobile device proximities and locations and can generate weights for at least some of the mobile device location data based on the proximity estimates, thereby generating proximity-weighted mobile device location estimates);


4.	Claims 2-4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0138805 issued to Hildreth (Applicant IDS) in view of US 2016/0088438 issued to O’Keeffe and further in view of US 7,185,355 issued to Ellis et al. (Ellis).
	As per claim 2, the modified teaching of Hildreth teaches the device of claim 1 however does not explicitly teach wherein the operations further comprise: obtaining a master user profile having a highest user priority over all user profiles of the plurality of user profiles; and associating control settings of selected respective user profiles of the plurality of user profiles according to the master user profile.
(Ellis: Col. 2, ll. (39-40) – teaches a master profile may be used that has settings that override the settings in other profiles; while Col. 15, ll. (5-7) – teaches it may be desirable to use a master profile that contains settings that override the settings in all other profiles).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Hildreth in view of Ellis to obtain a master user profile having a highest user priority over all user profiles of the plurality of user profiles; and associating control settings of selected respective user profiles of the plurality of user profiles according to the master user profile. One would be motivated to do so as a master profile may be used that has settings that override the settings in other profiles and it may be desirable to use a master profile that contains settings that override the settings in all other profiles (Ellis: Col. 2, ll. (39-40), Col. 15, ll. (5-7)).

As per claim 3, the modified teaching of Hildreth in view of Ellis teaches the device of claim 2, wherein the associating control settings of the selected respective user profiles of the plurality of user profiles comprises associating respective parental controls with respective child user profiles associated with respective children (Ellis: Col. 7, ll. (22-24) – feature may be used for parental control by restricting the viewing times available for children).

As per claim 4, the modified teaching of Hildreth in view of Ellis teaches the device of claim 3, wherein the master user profile is associated with a head of a household (Ellis: Fig. 16 – teaches new profile is created that gives option for parental control (head of household)) and where each respective member of the household has a respective user profile of the plurality of user profiles (Ellis: Col. 9, ll. (24-26) – different users (e.g., different family members who share user television equipment) may each have their own profile).

of the plurality of family member user profiles.
	Ellis however explicitly teaches wherein the operations further comprise: obtaining a master user profile associated with a head of a household (Ellis: Col. 2, ll. (39-40) – teaches a master profile may be used that has settings that override the settings in other profiles while Col. 2, ll. (37-38) – teaches access control may be used by parents to control the television viewing of their children); obtaining a plurality of family member user profiles, wherein each family member user profile of the plurality of family member user profiles is associated with a member of the household (Ellis: Col. 9, ll. (24-26) – different users (e.g., different family members who share user television equipment) may each have their own profile); and associating control settings of the master user profile with each family member user profile of the plurality of family member user profiles to be used when providing media content for presentation by the media processor on the display according to a family member user profile of the plurality of family member user profiles (Ellis: Col. 15, ll. (4-7) – particularly in situations in which parents wish to set limits on the viewing of their children, it may be desirable to use a master profile that contains settings that override the settings in all other profiles).

As per claim 12, the modified teaching of Hildreth teaches the non-transitory machine-readable storage medium of claim 11, wherein the operations further comprise, for each respective media processor of a plurality of media processors of the household: designating a respective family member user profile as a first priority user profile, wherein the designating the respective family member user profile as the first priority user profile comprises establishing the first priority user profile with a highest priority among other user profiles; provisioning the respective family member user profile on the respective media processor; and (Ellis: Col. 7, ll. (55-63) – if desired, the user may specify a priority or sort order in which programs satisfying the preference criteria in a profile are to be displayed or tuned to. When listing or tuning to programs that satisfy a profile, the programs matching the highest priority preference attributes may be tuned to (with set-top box 44) or listed (on the display of television 48) first. This feature is particularly useful when a user wishes to further simplify the process of selecting programs of interest).

As per claim 14, the modified teaching of Hildreth teaches the non-transitory machine-readable storage medium of claim 8 however does not teach wherein the operations further comprise: sending a notification to each mobile device of the plurality of mobile devices, the notification identifying which user profile was provisioned on the media processor.
Ellis however explicitly teaches wherein the operations further comprise: sending a notification to each mobile device of the plurality of mobile devices, the notification identifying which user profile was provisioned on the media processor (Ellis: Col. 16, ll. (16-18) – the program guide may provide access to a program guide e-mail service or other messaging service using information about which profile is currently active).
	
5.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0138805 issued to Hildreth (Applicant IDS) in view of US 2016/0088438 issued to O’Keeffe and further in view of US 2010/0220972 issued to Bryan.
	As per claim 9, the modified teaching of Hildreth teaches the non-transitory machine-readable storage medium of claim 8 however does not explicitly teach wherein the operations further comprise: after the provisioning the first user profile on the media processor, detecting a new mobile device in proximity to the processing system; identifying a new user identifier associated with the new mobile device; obtaining a new user profile associated with the new user identifier; if a priority of the new user profile is higher than a priority of the first user profile, provisioning the new user profile on the media processor; and providing media content for presentation by the media processor on a display according to the new user profile.
(Bryan: ¶ 0063, Fig. 7 – detecting the presence of one or more identified users within a program viewing area, determining the rank of the one or more users, and displaying the program preference of the user present with the highest rank); if a priority of the new user profile is higher than a priority of the first user profile, provisioning the new user profile on the media processor; and providing media content for presentation by the media processor on a display according to the new user profile (Bryan: ¶ 0069 – the PVR’s user interface, such as the EPG, is responsive to the rank of one or more users present within the viewing area. For example, the recommendations displayed by the EPG for viewing and/or recording may be based upon the identity of the highest-ranked user present, so as to avoid cluttering the EPG display).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Hildreth in view of Bryan to detect a new mobile device in proximity to the processing system; identifying a new user identifier associated with the new mobile device; obtaining a new user profile associated with the new user identifier; if a priority of the new user profile is higher than a priority of the first user profile, provisioning the new user profile on the media processor; and providing media content for presentation by the media processor on a display according to the new user profile. One would be motivated to do so as detection of the presence of one or more identified users within a program viewing area, determining the rank of the one or more users, and displaying the program preference of the user present with the highest rank while the PVR’s user interface, such as the EPG, is responsive to the rank of one or more users present within the viewing area. For example, the recommendations displayed by the EPG for viewing and/or recording may be based upon the identity of the highest-ranked user present, so as to avoid cluttering the EPG display (Bryan: ¶ 0063, Fig. 7, ¶ 0069).

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0138805 issued to Hildreth (Applicant IDS) in view of US 2016/0088438 issued to O’Keeffe further in view of US 7,185,355 issued to Ellis et al. (Ellis) and further in view of US 2010/0220972 issued to Bryan.
As per claim 13, the modified teaching of Hildreth in view of Ellis teaches the non-transitory machine-readable storage medium of claim 12 however does not explicitly teach wherein the operations further comprise, for each respective media processor of a plurality of media processors: after provisioning the respective family member user profile, detecting a new mobile device in proximity to the particular media processor of the plurality of media processors; identifying a new user identifier associated with the new mobile device; obtaining a new user profile associated with the new user identifier; if a priority of the new user profile is higher than a priority of the respective family member user profile provisioned on particular media processor, provisioning the new user profile on the particular media processor; and providing media content for presentation by the respective media processor on a display according to the new user profile.
	Bryan however explicitly teaches wherein the operations further comprise, for each respective media processor of a plurality of media processors: after provisioning the respective family member user profile, detecting a new mobile device in proximity to the particular media processor of the plurality of media processors; identifying a new user identifier associated with the new mobile device; obtaining a new user profile associated with the new user identifier (Bryan: ¶ 0063, Fig. 7 – detecting the presence of one or more identified users within a program viewing area, determining the rank of the one or more users (family member), and displaying the program preference of the user present with the highest rank); if a priority of the new user profile is higher than a priority of the respective family member user profile provisioned on particular media processor, provisioning the new user profile on the particular media processor; and providing media content for presentation by the respective media processor on a display according to the new user profile (Bryan: ¶ 0069 – the PVR’s user interface, such as the EPG, is responsive to the rank of one or more users present within the viewing area. For example, the recommendations displayed by the EPG for viewing and/or recording may be based upon the identity of the highest-ranked user present, so as to avoid cluttering the EPG display).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Hildreth in view of Bryan to detect a new mobile device in proximity to the processing system; identifying a new user identifier associated with the new mobile device; obtaining a new user profile associated with the new user identifier; if a priority of the new user profile is higher than a priority of the first user profile, provisioning the new user profile on the media processor; and providing media  (Bryan: ¶ 0063, Fig. 7, ¶ 0069).

Allowable Subject Matter
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is directed to novel tools and techniques for implementing remote control of image and video capture devices, and/or for implementing remote control of processing and sharing functions associated with captured image and/or video data. In accordance with some techniques, a first image capture device (“ICD”) at a customer premises and/or another computer (such as a control server) can identify and/or authenticate a user. Once identified and/or authenticated, the user is provided options to remotely control one or more second ICDs over the network:
- US 9,253,520 B2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458